


Exhibit 10.53
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
AGREEMENT, effective as of September 19, 2012, between Marsh & McLennan
Companies, Inc. (the “Company”) and J. Michael Bischoff, an employee of the
Company (“Executive”).


R E C I T A L S:


This Agreement is entered into in consideration of the (a) Executive’s
employment by the Company in a senior executive position, (b) Executive’s
eligibility for certain bonus compensation as an employee of the Company, and
(c) Executive’s access to confidential information and trade secrets belonging
to the Company.


NOW, THEREFORE, the Company and Executive hereby agree to be bound by this
Non-Competition and Non-Solicitation Agreement, as follows:


1.Confidential Information and Trade Secrets
(a)Executive understands and acknowledges that as an executive of the Company,
Executive will learn or have access to, or may assist in the development of,
highly confidential and sensitive information and trade secrets about the
Company, its operations and its clients, and that providing its clients with
appropriate assurances that their confidences will be protected is crucial to
the Company’s ability to obtain clients, maintain good client relations, and
conform to contractual obligations. Such Confidential Information and Trade
Secrets include but are not limited to: (i) financial and business information
relating to the Company, such as information with respect to costs, commissions,
fees, profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas; (ii) product and technical information
relating to the Company, such as product formulations, new and innovative
product ideas, methods, procedures, devices, machines, equipment, data
processing programs, software, software codes, computer models, and research and
development projects; (iii) client information, such as the identity of the
Company’s clients, the names of representatives of the Company’s clients
responsible for entering into contracts with the Company, the amounts paid by
such clients to the Company, specific client needs and requirements, specific
client characteristics related to the provision of services by the Company,
client consulting needs and information about the consulting services provided
by the Company, client insurance policy information, information regarding the
markets or sources with which insurance is placed, and leads and referrals to
prospective clients; (iv) personnel information, such as the identity and number
of the Company’s other employees, their salaries, bonuses, benefits, skills,
qualifications, and abilities; (v) any and all information in whatever form
relating to any client or prospective client of the Company, including but not
limited to, its business, employees, operations, systems, assets, liabilities,
finances, products, and marketing, selling and operating practices; (vi) any
information not included in (i) or (ii) above which Executive knows or should
know is subject to a restriction on disclosure or which Executive knows or
should know is considered by the Company or the Company's clients or prospective
clients to be confidential, sensitive, proprietary or a trade secret or is not
readily available to the public; and (vii) intellectual property, including
inventions and copyrightable works. Confidential Information and Trade Secrets
are not generally known or available to the general public, but have been
developed, compiled or acquired by the Company at its great effort and expense.
Confidential Information and Trade Secrets can



--------------------------------------------------------------------------------



Page 2

be in any form, including but not limited to: oral, written or machine readable,
including electronic files.
(b)Executive acknowledges and agrees that the Company is engaged in a highly
competitive business and that its competitive position depends upon its ability
to maintain the confidentiality of the Confidential Information and Trade
Secrets which were developed, compiled and acquired by the Company at its great
effort and expense. Executive further acknowledges and agrees that any
disclosing, divulging, revealing, or using of any of the Confidential
Information and Trade Secrets, other than in connection with the Company’s
business or as specifically authorized by the Company, will be highly
detrimental to the Company and cause it to suffer serious loss of business and
pecuniary damage.
(c)At all times prior to and following Executive’s termination of employment,
Executive shall not disclose to anyone or make use of any Confidential
Information and Trade Secrets of the Company or any subsidiary, including such
trade secret or proprietary or confidential information of any customer or
client or other entity to which the Company or any subsidiary owes an obligation
not to disclose such information, which Executive acquires during Executive’s
employment with the Company or any subsidiary, including but not limited to
records kept in the ordinary course of business except: (i) as such disclosure
or use may be required or appropriate in connection with Executive’s work as an
employee of the Company or any subsidiary; (ii) when required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or any subsidiary or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order Executive to divulge, disclose or make accessible such information; or
(iii) as to such confidential information that becomes generally known to the
public or trade without Executive’s violation of this Agreement.
(d)Immediately upon the termination of employment with the Company for any
reason, or at any time the Company so requests, Executive will return to the
Company: (i) any originals and all copies of all files, notes, documents, slides
(including transparencies), computer disks, printouts, reports, lists of the
Company’s clients or leads or referrals to prospective clients, and other media
or property in Executive’s possession or control which contain or pertain to
Confidential Information and Trade Secrets; and (ii) all property of the
Company, including but not limited to supplies, keys, access devices, books,
identification cards, computers, telephones and other equipment. Executive
agrees that upon completion of the obligations set forth in this subparagraph
and if requested by the Company, Executive will execute a statement in a form
provided by the Company declaring that he has retained no property of the
Company or materials containing Confidential Information and Trade Secrets nor
has he supplied the same to any person, except as required to carry out his
duties as an executive of the Company
2.Non-Competition
(a)    Executive acknowledges and agrees that the Company is engaged in a highly
competitive business and that by virtue of Executive’s position and
responsibilities with the Company and Executive’s access to the Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with the Company will cause it great and irreparable harm.
(b)    Accordingly, both during Executive’s employment with the Company or any
subsidiary and during the twelve (12) month period following the cessation of
Executive’s employment with the Company or any subsidiary, whether voluntarily
or involuntarily and for any reason, Executive shall not, without the express
written consent of the Chief Executive Officer of the Company, directly or
indirectly own, manage, operate or control, or be employed in a capacity similar
to the position(s) held by Executive with the Company by any company or entity
engaged in such segment(s) of the Company’s Business for which Executive had
responsibility or about which Executive had knowledge of or access to
Confidential Information and Trade Secrets while



--------------------------------------------------------------------------------



Page 3

employed by the Company. For purposes of this Agreement, the Company’s
“Business” means the provision of services of the type provided by the Company
and its subsidiaries and affiliates, including but not limited to insurance
brokerage, risk management, reinsurance, management, human resource and benefit
consulting, and outsourcing and investment services. In recognition of the
international nature of the Company’s Business which includes the sale of its
products and services globally, this restriction shall apply in all countries
throughout the world where the Company does business as of the date of
termination of Executive’s employment with the Company. It is specifically
agreed and understood that Executive’s acceptance of employment with a company
or entity engaged in the Company’s Business following termination of Executive’s
employment with the Company is not prohibited by this Agreement.
3.Non-Solicitation of Clients
(a)Executive acknowledges and agrees that solely by reason of employment by the
Company, Executive has and will come into contact with a significant number of
the Company’s clients and prospective clients and have access to Confidential
Information and Trade Secrets relating thereto, including those regarding the
Company’s clients, prospective clients and related information.
(b)    Consequently, during the twelve (12) month period following the cessation
of Executive’s employment with the Company or any subsidiary, whether
voluntarily or involuntarily and for any reason, Executive shall not, without
the express written consent of the Chief Executive Officer of the Company,
directly or indirectly: (i) solicit clients of the Company for the purpose of
selling or providing products or services of the type sold or provided by
Executive while employed by the Company; or (ii) induce clients or prospective
clients of the Company to terminate, cancel, not renew, or not place business
with the Company; (iii) perform or supervise the performance of services or
provision of products of the type sold or provided by Executive while he was
employed by the Company on behalf of any clients or prospective clients of the
Company; or (iv) assist others to do the acts specified in Sections 3(b)
(i)-(iii). This restriction shall apply only to those clients or prospective
clients of the Company with whom Executive had contact or about whom Executive
obtained Confidential Information and Trade Secrets during the last two (2)
years of Executive’s employment with the Company. For the purposes of this
Section, the term “contact” means interaction between Executive and the client
which takes place to further the business relationship, or making (or assisting
or supervising the performance or provision of) sales to or performing or
providing (or assisting or supervising the performance or provision of) services
or products for the client on behalf of the Company. For purposes of this
Section 3, the term “contact” with respect to a “prospective” client means
interaction between Executive and a potential client of the Company which takes
place to obtain the business of the potential client on behalf of the Company.
It shall not be a defense to a claim that this Section has been breached that
Executive’s new employer or entity for which Executive is performing services
has previously solicited or served the client.
4.Non-Solicitation of Employees
Executive acknowledges and agrees that solely as a result of employment with the
Company, and in light of the broad responsibilities of such employment which
include working with other employees of the Company, Executive has and will come
into contact with and acquire Confidential Information and Trade Secrets
regarding the Company’s other employees. Accordingly, during Executive’s
employment with the Company or any subsidiary and during the twelve (12) month
period following the cessation of Executive’s employment with the Company or any
subsidiary, whether voluntarily or involuntarily and for any reason, Executive
shall not, without the express written consent of the Chief Executive Officer of
the Company, either on Executive’s own account or on behalf of any person,
company, corporation, or other entity, directly or indirectly, solicit, or
endeavor to cause any employee of the Company with whom Executive, during the
last two (2) years of his employment with the Company, came into contact for the
purpose of soliciting



--------------------------------------------------------------------------------



Page 4

or servicing business or about whom Executive obtained Confidential Information
and Trade Secrets to leave employment with the Company.


5.Enforcement
(a)    Executive acknowledges and agrees that the covenants contained in this
Agreement are reasonable and necessary to protect the confidential information
and goodwill of the Company and its subsidiaries. Executive further represents
that his experience and capabilities are such that the provisions of this
Agreement will not prevent him from earning a livelihood.
(b)    Executive acknowledges and agrees that compliance with the covenants set
forth in this Agreement is necessary to protect the Confidential Information and
Trade Secrets, business and goodwill of the Company, and that any breach of this
Agreement will result in irreparable and continuing harm to the Company, for
which money damages may not provide adequate relief. Accordingly, in the event
of any breach or anticipatory breach of this Agreement by Executive, or
Executive’s claim in a declaratory judgment action that all or part of this
Agreement is unenforceable, the parties agree that the Company shall be entitled
to the following particular forms of relief as a result of such breach, in
addition to any remedies otherwise available to it at law or equity: (a)
injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach, and Executive hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction; and
(b) recovery of all reasonable sums and costs, including attorneys’ fees, expert
witness fees, expenses and costs incurred by the Company to defend or enforce
the provisions of this Agreement.
(c)    In the event the Company is required to enforce any of its rights
hereunder through legal proceedings, the parties acknowledge that it may be
difficult or impossible to ascertain the precise amount of damages or lost
profits incurred by the Company. Therefore, in the event of any breach by
Executive of Section 3 of this Agreement, in addition to any other relief
available to the Company at law or in equity, Executive agrees that the damages
for each client lost in whole or in part by the Company as a result of my breach
shall be two hundred percent (200%) of the gross commissions and fees received
by the Company from such client during the twelve (12) months preceding the
cessation of my employment. In arriving at this calculation, Executive agrees
that the Company and Executive have considered the following factors: (i) the
value of the clients; (ii) the business of the Company; (iii) the type and
quality of the clients; (iv) the substantial amount of time, effort and expense
incurred by the Company in acquiring, developing and maintaining the clients;
(v) the number of years the Company typically retains such clients; (vi) the
profitability of renewal business; and (vii) various other factors relating to
the relationship between the Company and the clients. Executive further agrees
that Executive shall be obligated to reimburse the Company for all reasonable
costs, expenses and counsel fees incurred by the Company in connection with the
enforcement of its rights hereunder.
(d)    The restrictive periods set forth in this Agreement (including those set
forth in Sections 2, 3 and 4 hereof) shall not expire and shall be tolled during
any period in which Executive is in violation of such restrictive periods, and
therefore such restrictive periods shall be extended for a periods equal to the
durations of Executive’s violations thereof.
6.Employment At-Will
Executive understands that this Agreement does not constitute a contract of
employment and does not promise or imply that his employment will continue for
any period of time. Unless otherwise agreed to under any employment agreement
between Executive and the Company whether executed prior to this Agreement or at
any time hereafter, employment with the Company is “at will” and may be
terminated either by Executive or the Company at any time, with or without
cause, and with or without notice.



--------------------------------------------------------------------------------



Page 5

7.Miscellaneous
(a)    Governing Law; Choice of Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to its conflict of laws provisions. The parties, being desirous of having any
disputes resolved in a forum having a substantial body of law and experience
with the matters contained herein, agree that any action or proceeding with
respect to this Agreement and Executive’s employment shall be brought
exclusively in the Civil Court of the City of New York, New York County, or in
the Supreme Court of the State of New York, New York County, or in the United
States District Court for the Southern District of New York, and the parties
agree to the personal jurisdiction thereof. The parties hereby irrevocably waive
any objection they may now or hereafter have to the laying of venue of any such
action in the said court(s), and further irrevocably waive any claim they may
now or hereafter have that any such action brought in said court(s) has been
brought in an inconvenient forum. Executive recognizes that, should any dispute
or controversy arising from or relating to this agreement be submitted for
adjudication to any court, arbitration panel or other third party, the
preservation of the secrecy of Confidential Information and Trade Secrets may be
jeopardized. Consequently, Executive agrees that all issues of fact shall be
severed for trial without a jury.
(b)    Severability. The parties agree they have attempted to limit the scope of
the post-employment restrictions contained herein to the extent necessary to
protect Confidential Information and Trade Secrets, client relationships and
goodwill. It is the desire and intent of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under applicable
laws and public policies. Accordingly, if any particular portion of this
Agreement shall be adjudicated to be invalid or unenforceable, this Agreement
shall be deemed amended to delete therefrom such invalid portion, and reformed
to the extent valid and enforceable. Such deletion and reformation shall apply
only with respect to the operation of this Agreement in the particular
jurisdiction in which such adjudication is made.
(c)    Modification. No modification of this Agreement shall be valid unless
made in a written or electronic instrument signed by both parties hereto,
wherein specific reference is made to this Agreement.
(d)    Non-Waiver. The failure of either the Company or Executive, whether
purposeful or otherwise, to exercise in any instance any right, power, or
privilege under this Agreement or under law shall not constitute a waiver of the
same or any other right, power, or privilege in any other instance. Any waiver
by the Company or by Executive must be in a written or electronic instrument
signed by either Executive, if Executive is seeking to waive any of his rights
under this Agreement, or by the Chief Executive Officer of the Company, if the
Company is seeking to waive any of its rights under this Agreement.
(e)    Binding Effect. This Agreement shall be binding upon Executive,
Executive’s heirs, executors and administrators, and upon the Company, and its
successors and assigns, and shall inure to the benefit of the Company, and its
successors and assigns. This Agreement may not be assigned by Executive. This
Agreement may be enforced by the Company’s successors and assigns
(f)    Other Agreements. This Agreement contains the entire agreement between
Executive and the Company with respect to the subject matter hereof, and
supersedes and terminates any and all previous agreements and understandings
between Executive and the Company, whether written or oral, with respect to
noncompetition or nonsolicitation restrictions. The obligations under this
Agreement also shall survive any changes made in the future to the employment
terms of Executive, including but not limited to changes in operating company
salary, benefits, bonus plans, job title and job responsibilities.



--------------------------------------------------------------------------------



Page 6

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first hereinabove set forth.








/s/ Brian Duperreault_________                 /s/ J. Michael
Bischoff            
Marsh & McLennan Companies, Inc.                J. Michael Bischoff





